Citation Nr: 0716926	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
September 1959.           He also served in the Rhode Island 
National Guard between October 1965 and October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2006, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  Later that year, in December 
2006, the veteran also testified at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.

Unfortunately, further development of the evidence is 
required before deciding this claim.  So, regrettably, this 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 

REMAND

On evaluation of the medical evidence of record thus far, 
there is an indication of a current left shoulder disorder - 
diagnosed by recent treatment providers as degenerative 
arthritis and including shoulder impingement syndrome, 
although for reasons explained below an insufficient 
foundation to determine if that condition claimed is 
attributable to an incident of service.  So the dispositive 
issue is whether there is an etiological link between this 
present left shoulder disorder and the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.") (emphasis added); 38 C.F.R. § 
3.303(d) (2006).  See, too, Pond v. West, 12 Vet. App. 341, 
346 (1999).

Relevant to resolving the question of the etiology of his 
left shoulder condition, based upon at first a detailed 
review of the veteran's service medical records,         in 
and of themselves, these do not establish a prior injury to 
the left upper extremity.  Significantly, however, even 
without documentation of in-service pathology, a claimant's 
own account of what events precipitated his claimed condition 
still warrant consideration.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided 
is credible and competent,              the absence of 
contemporaneous medical documentation does not preclude 
further inquiry as to the etiology of the claimed disorder).  
The veteran believes his current left shoulder pathology is 
the result of having undergone a series of extremely 
physically demanding training exercises during his basic 
training in the Marine Corps, including while repeatedly 
completing an obstacle course during which he believes that 
he initially injured this shoulder.  

While the veteran apparently did not seek treatment for pain 
and limited functioning associated with this claimed injury 
in service, he does further mention undergoing such treatment 
soon after his discharge, and he indicated most recently at 
his December 2006 Board hearing that he sought medical 
attention for his left shoulder pathology beginning in 1959 
from doctors at the Providence VA Medical Center (VAMC).

In adjudicating his claim up to this point, the RO has 
contacted and obtained records of the veteran's prior VA 
treatment from several sources -- including the Providence 
VAMC in response to a request for records of "hearing tests 
from the 1970s and 1980s" (pertinent to an unrelated  claim 
for service connection for hearing loss, since resolved 
favorably).  That notwithstanding, the current treatment 
findings note an initial diagnosis of a left shoulder 
disorder in 1987, more than 20 years after the veteran's 
military service concluded, and thus not probative as to any 
continuity of symptomatology since then.  But to ensure that 
all evidence is obtained that would indicate a potential 
onset of a left shoulder disorder in service (including based 
upon presumptive service connection for chronic illness, 


if manifested to a compensable degree within one year after 
discharge), a remand is necessary to acquire these purported 
additional records from the Providence VAMC.  See 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to assist 
in obtaining relevant Federal records); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Following the receipt of any further VA treatment records, a 
more thorough background will be available upon which to 
evaluate this claim.  Previously, during an April 2005 VA 
orthopedic examination, an opinion was provided as to whether 
the present manifestations of a left shoulder disability were 
service-related, according to the medical evidence then of 
record and the veteran's own assertions.  And that opinion 
was unfavorable to the claim.  If, however, additional 
evidence is obtained of symptomatology during service, or 
within a few years after separation, then a supplemental 
opinion should be requested from this VA examiner as to the 
etiology of the claimed condition.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide  a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).   

Additionally, while this claim is on remand to the RO (AMC), 
as there is some indication that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), this can be confirmed and any records pertaining to 
such an award of benefits obtained.  In a computer printout 
from an SSA database dated from October 2003, he was listed 
as eligible for disability benefits from that agency.  While 
there is no statement as to the specific condition(s) for 
which benefits were awarded, the corresponding SSA 
administrative decision and medical records upon which it was 
based may include information relevant to the history of his 
left shoulder disorder -- so these additional records must be 
obtained before deciding his pending VA claim.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's treatment 
for a left shoulder condition         
at the Providence VAMC since his 
discharge from active duty (in 
September 1959) up until the present.             
Then associate all records obtained 
with the           claims file.  

2.	Also obtain all documents pertaining 
to the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with the 
other evidence in his claims file.  
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	If any further evidence is acquired 
suggesting there is an association 
between a present left shoulder 
disorder and the veteran's military 
service, then,              if 
possible, arrange for the physician who 
previously examined the veteran in 
April 2005 to provide an addendum to 
that evaluation.  It is requested that 
he again review the relevant evidence 
in this case and provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) the veteran has a current 
left shoulder disorder that is 
etiologically related to an incident of 
military service, taking into 
consideration his own account of in-
service precipitating circumstances, as 
well as the objective clinical history.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
important determination.         (Note:  
if the latter situation arises, this 
may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand, for the veteran's pertinent 
medical and other history.

4.	Review the claims file.  If any 
development           is incomplete, 
take corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




